Citation Nr: 0518097	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
February 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

A hearing was held before the Board in June 2003.  In April 
2004, the Board remanded the issue for further development.  
The Board regrets that due process mandates another remand.  
This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran maintains that he developed depression and other 
psychiatric symptomatology while on active duty.  The Board 
notes that he was treated for polysubstance abuse and 
discharged.  His psychiatric evaluation was normal at the 
time of discharge.  Beginning as early as 1984 (two years 
after discharge), the veteran sought treated for psychiatric 
complaints and has subsequently been diagnosed with, among 
other things, polysubstance abuse, alcoholism, bipolar 
disorder, schizophrenia, personality disorder, mood disorder, 
and depression.  At this point, it is unclear to the Board 
whether there is a relationship between the veteran's in-
service problems and current evidence of psychiatric 
pathology.  To that end, a medical opinion is needed.  

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination for a 
medical opinion regarding the 
relationship between his current 
psychiatric complaints and active 
military duty.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  

Specifically, the examiner is requested 
to express an opinion as to the 
following:

?	What is the appropriate diagnosis for 
the veteran's psychiatric 
symptomatology?  
?	Does the record establish that there 
is a 50 percent probability or greater 
that the veteran's current psychiatric 
disorder had its onset during service 
or is in any other way causally 
related to military service?
?	In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


